Citation Nr: 0806908	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1966 to June 1992.  
The veteran served in Vietnam and Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge at an April 2006 hearing and testified regarding his 
symptomatology.  A transcript is of record.

This case was remanded by the Board in December 2006 for 
further evidentiary development.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 100 schedular disability rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R . §§ 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.

The Merits of the Claim

The RO granted service connection for PTSD in an April 2004 
rating decision. At that time, a 50 percent rating evaluation 
was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective August 29, 2003.  The veteran contends the current 
disability rating does not accurately reflect the severity of 
his PTSD.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the veteran's disorder meets the 
criteria requisite for the assignment of a 100 percent 
rating, and the claim will be granted on this basis. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411. Under the regulations pertaining to the criteria 
for evaluating PTSD, a 50 percent evaluation is assigned if 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2007).

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41-
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

The Board considers all the evidence of record, but only 
reports the most probative evidence. Here, the record 
indicates that the veteran is employed however, with a 
questionable employment status, has contemplated suicide to 
the point of putting a gun into his mouth, threatened others, 
including inflicting physical harm, and has difficulty 
controlling his anger. It is upon these matters of record 
that the benefit of the doubt is triggered and a 100 percent 
evaluation is granted.

In an April 2004 VA examination, the veteran reported that he 
had poor sleep patterns; nightmares; that he woke up 
sweating; and was sometimes violent towards his wife and 
children if they woke him suddenly.  He was diagnosed with 
post traumatic stress disorder and assigned a GAF of 49.

In an April 2006 VA treatment note, the veteran reported that 
he had been very irritable and intolerant of others.  He 
reported he stayed home when he saw he could not tolerate his 
working environment.  The examiner noted the veteran was 
alert, oriented times four, and his affect was irritable.  
There was good eye contact, however, his mood was irritable 
and frustrated, he was anxious, and associations were 
organized.  The veteran complained of poor sleep, nightmares, 
the inability to trust others, a startle response, anxiety 
attacks, and flashbacks.  He admitted that often he felt like 
he wanted to hurt people and isolated to avoid 
confrontations. He denied homicidal or suicidal ideations and 
it was noted insight and judgment were fair.  The examiner 
assigned a GAF of 48.

VA outpatient treatment records indicate a continuing severe 
anger management problem. In a March 2007 VA treatment note, 
the veteran reported continued irritability and an inability 
to control his anger.  He stated that one week prior to the 
examination he almost became "physical" with a co-worker 
who made a negative comment about him.  He reported 
persistent nightmares of war, recollections, panic episodes, 
a need to isolate, paranoia, and poor sleep.  The examiner 
assigned a GAF of 55 and noted the veteran had responded to 
current medications with a decrease in his symptoms in the 
past, but had then seemed to be getting less response.  In a 
January 2007 VA examination, the veteran reported that he was 
always angry, really quick to lose control and argued with 
his supervisors, which ended in his suspension.  It was noted 
the veteran had a long history of aggressive behavior.  

The veteran also reported in his January 2007 VA examination 
that he was always thinking about suicide and had put a gun 
to his mouth but he thought of "something positive" and his 
children and family who needed him. 

The veteran submitted an April 2006 statement from his 
employer, who stated that the veteran had been the recipient 
of numerous disciplinary actions in the form of letters of 
warning and suspensions.  The employer reported the veteran 
frequently had uncontrolled outbursts and displayed an 
aggressive behavior in the workplace due to his PTSD. The 
employer stated that the veteran's employment status was 
"questionable as he was unable to control his behavior at 
times." Of particular note, the employer reported that the 
veteran had taken more than 950 hours of leave without pay in 
the previous two years, which had been occasioned by episodes 
of PTSD - clearly suggestive of an inability to perform 
sustained employment due to the service-connected disorder.    

In his January 2007 VA examination, the veteran reported 
frequent nightmares and that his wife had to move out of 
their bedroom.  The veteran reported he had no friends except 
fellow veterans.  The veteran reported he was very anxious 
when he drove due to a fear of road rage.  The examiner 
reported the veteran had severe chronic PTSD with multiple 
symptoms of nightmares, panic attacks and anxiety, insomnia, 
social isolation, paranoia, anger and a sense of a 
foreshortened future.  The examiner opined that the veteran's 
symptoms seemed to be interfering with his functioning 
resulting in moderately severe occupational, interpersonal 
and family problems.

After a thorough analysis of the record, the Board finds that 
a 100 percent evaluation is warranted, based on the benefit-
of-the-doubt doctrine. There is no indication that the 
veteran has persistent delusions or hallucinations, a gross 
impairment in thought process, disorientation in time or 
place or memory loss for family members, or his own name. 
However, the evidence demonstrates that the veteran is 
socially isolated, virtually to a total extent. His 
employment status is questionable at best. Additionally, 
there is a history of suicide attempts and threats of and 
actual harm to others. Although some records suggest an 
improvement in functioning or symptoms, subsequent treatment 
demonstrated a worsening of symptomatology. Therefore, the 
evidence is at an approximate balance. Under the law, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Although the evidence of record reflects that the veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 55 and not indicative of 
total occupational impairment, such evidence is not 
dispositive of the Board's inquiry. Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 100 percent is 
granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER


An evaluation of 100 percent for PTSD is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


